Exhibit 10.62

DIADEXUS, INC. STOCK OPTION AGREEMENT

diaDexus, Inc., a Delaware corporation (the “Company”) hereby grants to the
holder listed below (“Optionee”), an option to purchase the number of shares of
the Company’s Common Stock set forth below (the “Option”), subject to all of the
terms and conditions of this Stock Option Agreement (“Agreement”).

ARTICLE 1

GRANT NOTICE

 

Optionee:

   Jean-Frédéric Viret

Grant Date:

   February 1, 2012

Exercise Price per Share:

   $0.28

Total Exercise Price:

   $296,800

Total Number of Shares Subject to the Option:

   1,060,000 shares

Expiration Date:

   January 31, 2022

 

Type of Option:

   This Option is a Nonstatutory Option and is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).    Vesting Schedule: The shares subject
to this Option shall vest according to the following schedule: Twenty-five
percent (25%) of the shares subject to the Option shall vest on the first
anniversary of the Grant Date and 1/48th of the Shares subject to the Option
shall vest monthly thereafter so that one hundred percent (100%) of the Shares
subject to the Option are vested on the fourth anniversary of the Grant Date.   
As set forth in Section 4.1 of this Agreement, the Option may become fully
vested and exercisable with respect to all shares of Common Stock covered
thereby in accordance with terms set forth in a written agreement between the
Company and Optionee, as otherwise permitted by this Agreement or as otherwise
provided by the Administrator.

Termination Period:

   This Option may be exercised to the extent vested as set forth in this
Agreement, but in no event later than the Expiration Date as set forth above

ARTICLE 2

GENERAL

2.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise.

 

  (a) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

 

1



--------------------------------------------------------------------------------

  (b) “Change in Control” shall mean and include each of the following:

 

  (i) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its Subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; provided, however, any change in the beneficial ownership of the
securities of the Company as a result of a private financing of the Company that
is approved by the Board of Directors of the Company (the “Board”) shall not be
deemed to be a Change in Control; or

 

  (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in
Section 2.1(b)(i) or Section 2.1(b)(iii)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

  (B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.1(b)(iii)(B) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

  (C) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

 

2



--------------------------------------------------------------------------------

  (c) “Disability” shall mean any physical, mental or other health condition
which substantially impairs the Optionee’s ability to perform his or her
assigned duties for one hundred twenty (120) days or more in any two hundred
forty (240) day period or that can be expected to result in death.

 

  (d) “Grant Notice” shall mean Article 1 of this Agreement.

 

  (e) “Optionee” shall mean the individual identified as such in the Grant
Notice.

 

  (f) “Subsidiary” means any corporation (or other entity), whether now or
hereafter existing (other than the Company), in an unbroken chain of
corporations (or other entities) beginning with the Company if each of the
corporations (or other entities) other than the last corporation (or other
entity) in the unbroken chain owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations (or other entities) in such chain.

 

  (g) “Termination of Consultancy” shall mean the time when the engagement of
Optionee as a consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding:
(i) terminations where there is a simultaneous employment or continuing
employment of Optionee by the Company or any Subsidiary, (ii) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Optionee and the Company or any
Subsidiary and (iii) terminations where there is a simultaneous establishment or
re-establishment of a director relationship or continuing director relationship
between Optionee and the Company or any Subsidiary. The Board or, to the extent
delegated to it by the Board, the Compensation Committee of the Board (either
the Board or, if delegated, the Compensation Committee, the “Administrator”), in
its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Consultancy, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Consultancy. The Company or any Subsidiary has an absolute and unrestricted
right to terminate a consultant’s service at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in
writing.

 

  (h) “Termination of Directorship” shall mean the time when the engagement of
Optionee as a member of the Board of Directors of the Company or a Subsidiary is
terminated for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding:
(i) terminations where there is a simultaneous employment or continuing
employment of Optionee by the Company or any Subsidiary, (ii) terminations where
there is a simultaneous establishment or re-establishment of a consulting
relationship or continuing consulting relationship between Optionee and the
Company or any Subsidiary and (iii) terminations where there is a simultaneous
re-establishment of a director relationship or continuing director relationship
between Optionee and the Company or any Subsidiary. The Administrator, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

 

  (i)

“Termination of Employment” shall mean the time when the employee-employer
relationship between Optionee and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability or retirement; but
excluding: (i) terminations where there is a simultaneous

 

3



--------------------------------------------------------------------------------

  reemployment or continuing employment of Optionee by the Company or any
Subsidiary, (ii) terminations where there is a simultaneous establishment or
re-establishment of a consulting relationship or continuing consulting
relationship between Optionee and the Company or any Subsidiary and
(iii) terminations where there is a simultaneous establishment or
re-establishment of a director relationship or continuing director relationship
between Optionee and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

 

  (j) “Termination of Services” shall mean Optionee’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

ARTICLE 3

GRANT OF OPTION

3.1 Grant of Option. In consideration of Optionee’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Optionee the Option to purchase
any part or all of an aggregate of the number of shares of Common Stock set
forth in the Grant Notice, upon the terms and conditions set forth in this
Agreement, subject to adjustments as provided in Section 6.2 of this Agreement.
This option is intended to be a Nonstatutory Option, as provided in the Grant
Notice.

3.2 Exercise Price. The exercise price of the shares of Common Stock subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of
Common Stock subject to the Option shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Grant Date. For the purposes of
this Agreement, “Fair Market Value” shall mean the value of a share of Common
Stock on the Grant Date which shall be the closing trading price for such date
or, if there is no closing trading price for a share of Common Stock on such
date, the closing trading price for a share of Common Stock on the last
preceding date for which such information exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable.

3.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Optionee agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in this Agreement shall confer upon Optionee
any right to continue in the employ or service of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Optionee at any time for any reason whatsoever, with
or without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or a Subsidiary and Optionee.

ARTICLE 4

PERIOD OF EXERCISABILITY

4.1 Commencement of Exercisability.

 

  (a) Subject to Sections, 4.2, 6.11 and 6.15 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

 

4



--------------------------------------------------------------------------------

  (b) No portion of the Option which has not become vested and exercisable at
the date of Optionee’s Termination of Services shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and Optionee.

 

  (c) The Option shall be subject to such accelerated vesting as may be provided
in a written agreement between Optionee and the Company or as otherwise provided
herein.

4.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 4.2 hereof. The vesting of the Option may be
accelerated by the Administrator at such times and in such amounts as it shall
determine in its sole discretion, as otherwise provided for in this Agreement or
as set forth in a written agreement between the Company and Optionee.

4.3 Expiration of Option. The Option may not be exercised to any extent by
anyone, and the Option shall terminate, to the extent not previously exercised,
after the first to occur of the following events:

 

  (a) The Expiration Date set forth in the Grant Notice, which shall in no event
be more than ten (10) years from the Grant Date;

 

  (b) The expiration of three (3) months from the date of Optionee’s Termination
of Services, unless such termination occurs by reason of Optionee’s death or
Disability or the exercise period is extended by the Administrator until a date
not later than the Expiration Date of the Option; or

 

  (c) The expiration of one (1) year from the date of Optionee’s Termination of
Services by reason of Optionee’s death or Disability unless, the exercise period
is extended by the Administrator until a date not later than the Expiration Date
of the Option. The Administrator shall determine whether an Optionee has
incurred a Disability on the basis of medical evidence acceptable to the
Administrator. Upon making a determination of Disability, the Administrator
shall, for purposes of this Agreement, determine the date of an Optionee’s
termination of employment or contractual relationship.

 

  (d) The date of an Optionee’s Termination of Services for cause (as determined
in the sole discretion of the Administrator).

Unvested Options shall terminate immediately upon Optionee’s Termination of
Services.

ARTICLE 5

EXERCISE OF OPTION

5.1 Person Eligible to Exercise. During the lifetime of Optionee, only Optionee
may exercise the Option or any portion thereof. After the death of Optionee, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 4.2 hereof, be exercised by Optionees’s personal
representative or by any person empowered to do so under the deceased
Optionees’s will or under the then applicable laws of descent and distribution.

5.2 Partial Exercise. Except as specified in this Section 5.2, any exercisable
portion of the Option or the entire Option, if then wholly exercisable, may be
exercised in whole or in part at any time prior to the time when the Option or
portion thereof becomes unexercisable under Section 4.2 hereof. If the vested
portion of any Option is less than one hundred (100) shares, it may be exercised
with respect to all shares for which it is vested. In all other cases, no
portion of any Option for less than one hundred (100) shares (as adjusted
pursuant to Section 6.2 below) may be exercised.

 

5



--------------------------------------------------------------------------------

5.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 4.2 hereof:

 

  (a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

 

  (b) The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which shall be made by deduction from
other compensation payable to Optionee or in such other form of consideration
permitted under Section 5.4 hereof that is acceptable to the Company;

 

  (c) Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act of 1933, as amended (the “Securities Act”), or any other applicable law,
rule or regulation; and

 

  (d) In the event the Option or portion thereof shall be exercised pursuant to
Section 5.1 hereof by any person or persons other than Optionee, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

5.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Optionee:

 

  (a) Cash or check;

 

  (b) With the consent of the Administrator, surrender of shares of Common Stock
(including, without limitation, shares of Common Stock otherwise issuable upon
exercise of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

 

  (c) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Optionee has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

5.5 Tax Withholding. The Optionee shall pay to the Company by one of the
permitted payment methods under Section 5.4, promptly upon exercise of an Option
or, if later, the date that the amount of

 

6



--------------------------------------------------------------------------------

such obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Administrator, in its discretion, determines
to result upon exercise of an Option or from a transfer or other disposition of
shares of Common Stock acquired upon exercise of an Option or otherwise related
to an Option or shares of Common Stock acquired in connection with an Option.

5.6 Conditions to Issuance of Common Stock. The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

  (a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

 

  (b) The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;

 

  (c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

 

  (d) The receipt by the Company of full payment for such shares of Common
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 5.4 hereof; and

 

  (e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

5.7 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any shares of
Common Stock purchasable upon the exercise of any part of the Option unless and
until such shares of Common Stock shall have been issued by the Company and held
of record by such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 6.2.

ARTICLE 6

OTHER PROVISIONS

6.1 Change in Control. If the Company undergoes a Change in Control, then any
surviving corporation or entity or acquiring corporation or entity, or affiliate
of such corporation or entity, may assume the Option or may substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this Section 6.1) for the Option.
In the event any surviving corporation or entity or acquiring corporation or
entity in a Change in Control, or affiliate of such corporation or entity, does
not assume the Option or does not substitute similar stock awards for the
Option, then (i) if Optionee has not incurred a Termination of Service prior to
such event, the vesting of the Option (and, if applicable, the time during which
the Option may be exercised) shall be

 

7



--------------------------------------------------------------------------------

accelerated and made fully exercisable and all restrictions thereon shall lapse
at least ten (10) days prior to the closing of the Change in Control (and the
Option terminated if not exercised prior to the closing of such Change in
Control) and (ii) if Optionee has incurred a Termination of Service prior to
such event, the Option shall be terminated if not exercised prior to the closing
of the Change in Control.

6.2 Stock Dividend, Reorganization or Liquidation.

 

  (a) If (i) the Company shall at any time be involved in a transaction
described in Section 424(a) of the Code (or any successor provision) or any
“corporate transaction” described in the regulations thereunder; (ii) the
Company shall declare a dividend payable in, or shall subdivide or combine, its
Common Stock or (iii) any other event with substantially the same effect shall
occur, the Administrator shall, with respect to the Option, proportionately
adjust the number of shares of Common Stock subject to the Option, the exercise
price per share or both so as to preserve the rights of the Optionee
substantially proportionate to the rights of the Optionee prior to such event.

 

  (b) If the Company shall at any time declare an extraordinary dividend with
respect to its Common Stock, whether payable in cash or other property, the
Administrator may, in the exercise of its sole discretion and with respect to
the Option, proportionately adjust the number of shares of Common Stock subject
to the Option, the exercise price per share or both so as to preserve the rights
of the Optionee substantially proportionate to the rights of the Optionee prior
to such event.

 

  (c) If the Company is liquidated or dissolved, the Administrator may allow the
Optionee to exercise all or any part of the unvested portion of the Option held
by the Optionee, provided the Optionee does so prior to the effective date of
such liquidation or dissolution. If the Optionee does not exercise the Option
prior to such effective date, the Option shall terminate as of the effective
date of the liquidation or dissolution.

 

  (d) The foregoing adjustments in the shares subject to the Option shall be
made by the Administrator or by the applicable terms of any assumption or
substitution document.

 

  (e) The grant of the Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.

Optionee acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 6.2.

6.3 Interpretation. The Administrator shall have the power to interpret this
Agreement and to adopt such rules for the interpretation and application of the
Agreement as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Optionee, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to this Agreement or the Option.

6.4 Whole Shares. The Option may only be exercised for whole shares of Common
Stock.

6.5 Option Not Transferable. Subject to Section 5.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Common
Stock underlying the Option have been issued, and all restrictions applicable to
such shares of Common Stock have lapsed. Neither the Option nor any interest or
right

 

8



--------------------------------------------------------------------------------

therein shall be liable for the debts, contracts or engagements of Optionee or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

6.6 Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

6.7 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Optionee shall be addressed to Optionee at Optionee’s last address reflected on
the Company’s records. By a notice given pursuant to this Section 6.7, either
party may hereafter designate a different address for notices to be given to
that party. Any notice which is required to be given to Optionee shall, if
Optionee is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 5.1 hereof by written notice under this
Section 6.7. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

6.8 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.9 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

6.10 Conformity to Securities Laws. Optionee acknowledges that this Agreement is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Option is granted and may be exercised, only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

6.11 Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator; provided that, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Option in any material way without the prior written consent of Optionee.

6.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 6.5 hereof, this Agreement
shall be binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.

6.13 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement, if Optionee is an Insider, the Option and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

9



--------------------------------------------------------------------------------

6.14 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof.

6.15 Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of this Agreement, if at any time the
Administrator determines that the Option (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Optionee or any other person
for failure to do so) to adopt such amendments to this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

6.16 Limitation on Optionee’s Rights. The Option confers no rights or interests
other than as herein provided. This Agreement creates only a contractual
obligation on the part of the Company as to amounts payable and shall not be
construed as creating a trust. Optionee shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the Option, and rights no greater than the
right to receive the Common Stock as a general unsecured creditor with respect
to options, as and when exercised pursuant to the terms hereof.

 

DIADEXUS, INC.:     OPTIONEE:

By:

  /s/ Pauline Mak     By:   /s/ Jean-Frédéric Viret

Print Name:

  Pauline Mak     Print Name:   Jean-Frédéric Viret

Title:

  Director of Finance      

Address:

  349 Oyster Point Blvd.     Address:       South San Francisco, CA 94080      
 

 

10